Citation Nr: 0830552	
Decision Date: 09/09/08    Archive Date: 09/16/08

DOCKET NO.  04-34 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a low back 
disability, claimed as secondary to service-connected left 
knee Osgood-Schlatter's disease.  

3.  Entitlement to service connection for a right knee 
disability, claimed as secondary to service-connected left 
knee Osgood-Schlatter's disease.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The veteran had active service from December 1975 to July 
1987.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which declined to reopen claims for service 
connection for hearing loss, a back disability, and a right 
knee disability.  In March 2007, the Board determined that 
new and material evidence had been submitted and reopened all 
of the above claims.  The Board then remanded the case for 
further development.  

The veteran presented testimony at a Board hearing before the 
undersigned Veterans Law Judge in December 2006.  A 
transcript of the hearing is associated with the veteran's 
claim folder.  

In his testimony, the veteran stated that, in addition to the 
small arms noise to which he was exposed in his military 
occupational specialty (MOS) as an infantryman, he had also 
served in an artillery unit, in which he was exposed to the 
noise of heavy weapons fire.  The claim was remanded, in 
part, so that the veteran's service personnel records could 
be obtained in order to verify such assignment.  The record 
reflects that the RO requested the personnel records, but 
they apparently were not received as they are not associated 
with the claims folder.  For the purposes of this decision, 
the Board may assume that the veteran was exposed to the 
noise of heavy weapons fire in service.  The VA examiner who 
conducted his most recent audiological evaluation also 
assumed such exposure.  Because the Board is conceding the 
facts which the personnel records were to establish, it is 
not necessary to remand the case again in order to obtain 
those records.  As there has been substantial compliance with 
the other remand instructions, the Board may proceed to 
adjudicate the issues on appeal. 


FINDINGS OF FACT

1.  Bilateral hearing loss was not manifested during service 
or for many years thereafter, and is not otherwise related to 
such service.

2.  The veteran's back disorder was not manifested during 
service and is not otherwise related to service, to include 
as secondary to his service-connected left-knee Osgood-
Schlatter's disease. 

3.  The veteran's right knee disorder is causally related to 
his service-connected left knee Osgood-Schlatter's disease.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 1154, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3,159 3.303, 
3.304, 3.307, 3.309, 3.385 (2007).  

2.  The criteria for service connection for a back disability 
have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2002), 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).

 3.  The criteria for service connection for a right knee 
disability have been met.  38 U.S.C.A. §§ 1101, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in December 2002.  Complete notice was sent in 
March 2006 and the claims were readjudicated in a May 2008 
supplemental statement of the case.  Mayfield v. Nicholson, 
499 F.3d 1317 (Fed. Cir. 2007).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of most of the claimed disabilities, and 
afforded the veteran the opportunity to give testimony before 
the Board.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
veteran's claims file; and the veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, including organic 
diseases of the nervous system such as sensorineural hearing 
loss, may also be established on a presumptive basis by 
showing that it manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
service.  38 C.F.R. §§3.307(a), 3.309(a).

In addition, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  

Hearing Loss

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  38 C.F.R. § 3.385 does not prevent a claimant from 
establishing service connection on the basis of post-service 
evidence of hearing loss related to service when there were 
no audiometric scores reported at separation from service.  
Ledford v. Derwinski, 3 Vet App. 87, 89 (1992).  The Court 
has also held that the regulation does not necessarily 
preclude service connection for hearing loss that first met 
the regulation's requirements after service.  Hensley v. 
Brown, 5 Vet. App. 155, 159 (1993).  Thus, a claimant who 
seeks to establish service connection for a current hearing 
disability must show, as is required in a claim for service 
connection for any disability, that a current disability is 
the result of an injury or disease incurred in service, the 
determination of which depends on a review of all the 
evidence of record including that pertinent to service.  38 
U.S.C.A. §§1110 and 1131; 38 C.F.R. §§ 3.303 and 3.304; 
Hensley, 5 Vet. App. at 159-60.

The Board has reviewed all the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss in detail all of the evidence submitted by 
the veteran or on his behalf.  Rather, the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim addressed herein.

The veteran contends that he suffers hearing loss as a result 
of noise exposure in service.  Specifically, he states that 
he was exposed to noise from small arms fire in his MOS as an 
infantryman, and from heavy weapons fire when he was later 
assigned to an artillery unit.  He reports that he 
experienced hearing loss when he was discharged but did not 
seek treatment at that time.  The veteran's wife testified 
that his hearing is so poor that he must turn the radio or 
television volume so loud that bothers others in the room or 
car.  

The veteran's service medical records show that he underwent 
audiologic evaluations in service.  In October 1980, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
15
LEFT
10
10
10
10
10

In April 1984, pure tone thresholds, in decibels, were as 
follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
 0
10
30
0
10
LEFT
0
10
5
10
0

In January 1985, pure ton thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
15
30
5
20
LEFT
5
10
10
5
5

In February 1987, pure tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
30
10
20
LEFT
20
15
20
10
15

Speech audiometry was not measured on any evaluation in 
service.  

The veteran underwent a VA audiological evaluation in January 
2002, in which pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
40
X
30
LEFT
10
10
30
X
20

Speech audiometry revealed speech recognition ability of 100 
percent in both ears.

The veteran underwent a VA audiological evaluation in January 
2008.  The examiner reviewed the claims file and noted the 
veteran's in-service audiograms.  He also took note of the 
veteran's history of firing TOW missiles three times per 
month over nine of his 11 years in active service, with 
hearing protection being used about 10 percent of the time.  
The veteran reported civilian work as a fence installer and a 
truck driver, without using hearing protection.  He denied 
recreational noise exposure.  

Upon examination, his pure tone thresholds were:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
5
20
50
45
40
LEFT
5
10
35
20
20

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and 94 percent in the left ear.  

The examiner diagnosed mild to moderate high-frequency 
hearing loss on the right and loss restricted to 2000 Hz on 
the left.  He concluded that the veteran's hearing loss is 
less likely than not a result of his military noise exposure, 
since his thresholds prior to separation from service did not 
meet VA criteria for hearing impairment and no scientific 
evidence exists to support delayed onset of noise-induced 
hearing loss.  

After carefully evaluating the relevant evidence, the Board 
has determined that the veteran's hearing loss is not related 
to his service.  The evidence shows that, while the veteran's 
hearing in his left ear is diminished, it is not so severe as 
to constitute a hearing loss disability under 38 C.F.R. § 
3.385.  

The veteran does have a current right ear hearing disability 
as defined by VA regulations.  The evidence also shows that, 
from 1984 to 1987, the veteran's pure tone threshold at 2000 
Hz in his right ear was 30 decibels.  Although this threshold 
does not meet the requirements of a hearing loss disability 
as defined by 38 C.F.R. § 3.385, the Board acknowledges that 
the threshold for normal hearing is from zero to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  See Hensley, 5 Vet. App. at 157.

Despite this threshold shift in service, the record as a 
whole does not show that the veteran developed a chronic 
hearing loss disability in service.  Id. at 159-60.  The last 
available audiological examination in service does not show a 
hearing disability as defined by VA regulations.  The veteran 
did not report hearing loss at any time after his active 
service until he filed his VA claim in December 1998.  The 
Board acknowledges the veteran's contention that he had 
hearing loss at the time of his discharge as a result of 
noise exposure in service, and he is competent to describe 
his symptoms he experienced.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  However, the Board must base its decision 
on the facts which can be objectively demonstrated by the 
evidence.  In this case, a hearing loss disability was not 
diagnosed until January 2002, more than 14 years after the 
end of active service.  That there is no record of complaint 
of or treatment for hearing loss for many years after service 
weighs against a finding of service connection.  Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding that it was 
proper to consider the veteran's entire medical history, 
including a lengthy period of absence of complaints).  

Finally, the only medical opinion of record as to the 
etiology of the veteran's hearing loss expressly rejects a 
causal relationship between the hearing disability and his 
time in service.  Without a medical opinion linking the 
veteran's current disability to his service, there is no 
basis for granting service connection.  

Back Disability

The veteran contends that he suffers from a low back disorder 
as a result of an injury suffered in air assault school in 
service.  In his December 2006 testimony, he described a 
rapelling accident in which he fell forward on his knees and 
hit a wall, injuring his back.  He reported that he spent 
three days in the hospital as a result of this incident.  The 
veteran also alleges that his back disability is related to 
his service-connected left knee Osgood-Schlatter's disease.  
His service medical records show that he was treated for back 
strain in October 1983 when he experienced pain while 
weightlifting.  He was prescribed pain medication and 
stretching.  No follow up treatment is indicated, and there 
is no medical evidence of other back injuries in service.  

The veteran sought treatment at a VA medical center for back 
pain in conjunction with a right knee injury in August 2002.  
He was treated with pain medication.  At a follow up 
appointment that same month, he reported pain and stiffness 
of the lumbar spine.  He had mild paraspinal spasm with 
flexion to 30-40 degrees and extension to 10-15 degrees.  The 
examiner indicated that a CT scan of the veteran's spine 
would be ordered.  At a VA orthopedic examination in January 
2003, the veteran stated that he had back pain as a result of 
his left knee problem.  

The veteran's VA outpatient treatment records show that in 
August 2003 he sought treatment for low back pain that 
radiated into his right flank and leg.  He had no tenderness 
over his lumbosacral spine, and his flexion and extension 
were normal but painful.  The examiner noted that an earlier 
CT scan showed two bulging discs and herniation of L4-L5 and 
L5-S1 discs.  She determined that the veteran's low back pain 
was probably due to degenerative disc disease and prescribed 
anti-inflammatory medications.  

The veteran underwent a VA orthopedic examination in January 
2008.  The examiner reviewed the claims folder and noted that 
service medical records were negative for any chronic back 
disorders.  He observed that an MRI performed in October 2003 
showed L5-S1 disc herniation, and the report discussed L4-L5 
diffuse disc bulge as well as degenerative disc disease.  The 
veteran reported that he had constant low back pain with 
radicular symptoms in his right lower extremities and flare 
ups 3 times per week.  Upon examination, the veteran's spine 
had normal curvature and there was no tenderness or spasm.  
He had forward flexion to approximately 70 degrees with pain 
at extremes and extension to 20 degrees with little pain.  
Minimal degenerative changes were seen on x-ray, and there 
was no evidence of spondylolysis or spondylolisthesis.  The 
examiner diagnosed mild degenerative disc disease and opined 
that it was less likely than not related to any injury 
sustained in or aggravated by his military service, as there 
was no record of treatment for a back disability in service.

The Board finds that the veteran's back disability is not 
related to his service as there is no evidence of a chronic 
condition that began in service.  Although the veteran 
experienced back pain on one occasion in service, this 
appears to have been an acute and transitory condition, as 
there are no records of subsequent treatment.  Furthermore, 
there is no medical evidence suggesting that the veteran's 
back disability is related to his service-connected left knee 
disability.  The only medical opinion of record as to the 
etiology of his back disorder concludes that it is not 
related to service.  Without competent medical evidence of 
causation, there is no basis for service connection.  

Right Knee Disability

The veteran contends that he has a disability in his right 
knee caused by an accident in service in which he fell onto 
his knees while rapelling.  In his December 2006 Board 
hearing, he stated that he had right knee pain when he was 
discharged but did not seek treatment until 1990.  He also 
alleges that his right knee pain is secondary to his service-
connected left knee disability.  The veteran's service 
medical records show that he complained of left knee pain on 
numerous occasions between June 1979 and April 1985, and he 
complained of pain in both legs in July 1979.  The veteran 
reported right knee pain swelling after a road march in 
October 1982, which was assessed as possible muscle strain.  

VA outpatient treatment records show that the veteran 
complained of right knee pain with swelling and popping in 
February 2002.  The claims file includes treatment records 
from A.B., M.D., who treated the veteran's right knee in 
April 2002.  The veteran reported that he had twisted his 
ankle while walking a few weeks earlier and that he had 
experienced pain and popping in his right knee since that 
time.  At a VA orthopedic examination in August 2002, he 
reported right knee pain secondary to his left knee 
disability.  He also stated that he had recently twisted his 
right knee, which caused increased pain.  He was diagnosed 
with degenerative joint disease of the right knee.  

The veteran underwent a VA orthopedic evaluation in January 
2008.  He reported pain, swelling, and instability in his 
knee.  Upon examination, there was no tenderness or swelling.  
The examiner noted that there was a prominent tibial tubercle 
which correlates to Osgood-Schlatter's disease.  His range of 
motion was approximately zero to 110 degrees, and repetition 
did not produce increased pain, fatigability, weakness, or 
incoordination.  Degenerative disc disease was confirmed by 
x-rays, and there was evidence of patellofemoral degenerative 
changes.  The examiner stated that there is a "high 
likelihood" that the veteran's knee condition is secondary 
to his Osgood-Schlatter's disease.  

Based upon the January 2008 examination, the Board finds that 
the veteran's right knee disability is causally related to 
his service-connected Osgood-Schlatter's disease, and service 
connection is granted.  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for a back disability is denied.

Service connection for a right knee disability is granted.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


